           Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 1 of 23                                FILED
                                                                                                2019 Nov-12 PM 02:17
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 SUSAN ISMAIL,                                    )
                                                  )
           Plaintiff,                             )
                                                  )
 v.                                               )    Case No.: 2:18-cv-01345-JHE
                                                  )
 ASCENSIONPOINT RECOVERY                          )
 SERVICES, LLC,                                   )
                                                  )
           Defendant.                             )

                                 MEMORANDUM OPINION1

       On August 21, 2018, Plaintiff Susan Ismail (“Ismail” or “Plaintiff”), individually and in

her capacity as the personal representative of the Estate of Fekry Hassan Ismail (“the Estate”),

filed this action, alleging Defendant Ascensionpoint Recovery Services, LLC (“APRS” or

“Defendant”) violated the Fair Debt Collection Practices Act (“FDCPA”) and state law in its

communications with her. (Doc. 1). APRS has moved for judgment on the pleadings. (Docs. 14

& 15). Ismail opposes this motion, (doc. 17), and APRS has filed a reply in support, (doc. 18).

For the reasons discussed more fully below, APRS’s motion is GRANTED.

                                           Legal Standard

        “After the pleadings are closed—but early enough not to delay trial—a party may move

for judgment on the pleadings.” FED. R. CIV. P. 12(c). “Judgment on the pleadings is appropriate

where there are no material facts in dispute and the moving party is entitled to judgment as a matter




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 10).
         Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 2 of 23



of law.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014) (quoting Cannon v. City

of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir. 2001)). The court considers only the

pleadings—the complaint, answer, and any exhibits thereto. See Horsley v. Feldt, 304 F.3d 1125,

1134 (11th Cir. 2002).

       Substantively, the court applies the same principles to a motion to dismiss under Rule 12(c)

as it would to a motion to dismiss under Rule 12(b)(6). See Strategic Income Fund, LLC v. Spear,

Leeds & Kellogg Corp., 305 F.3d 1293, 1295 n.8 (11th Cir. 2002) (“Whether the court examine[s]

[the complaint] under Rule 12(b)(6) or Rule 12(c), the question [is] the same: whether [it] state[s]

a claim for relief.”). Rule 12(b)(6) permits dismissal when a complaint is deficient under Rule 8

and fails to state a claim upon which relief can be granted. Under Rule 8(a)(2), a pleading must

contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it

demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, 127 S. Ct. 1955 (2007)). Mere “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action” are insufficient. Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949

(citations and internal quotation marks omitted). “Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (citing Twombly, 550 U.S. at 557, 127

S. Ct. 1955). Additionally, “[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” FED. R. CIV. P. 9(b).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678, 129

S. Ct. at 1949 (citations and internal quotation marks omitted). A complaint states a facially
                                                       2
           Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 3 of 23



plausible claim for relief “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted). The complaint must establish “more than a sheer possibility that a defendant has acted

unlawfully.” Id.; see also Twombly, 550 U.S. at 555, 127 S. Ct. at 1965 (“Factual allegations must

be enough to raise a right to relief above the speculative level.”). Ultimately, this inquiry is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Iqbal, 556 U.S. at 679, 129 S. Ct. at 1950.

       A court assessing whether a party is entitled to judgment on the pleadings accepts as true

all material facts alleged in the non-moving party’s pleading and views those facts in the light most

favorable to the non-moving party. See Perez, 774 F.3d at 1335 (citing Hawthorne v. Mac

Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998)); Grossman v. Nationsbank, N.A., 225 F.3d

1228, 1231 (11th Cir. 2000). This means that, on a “defendant's motion for judgment on the

pleadings, where no matters outside the pleadings are presented, the fact allegations of the

complaint are to be taken as true, but those of the answer are taken as true only where and to the

extent that they have not been denied or do not conflict with those of the complaint.” Stanton v.

Larsh, 239 F.2d 104, 106 (5th Cir. 1956).2 However, legal conclusions unsupported by factual

allegations are not entitled to that assumption of truth. Iqbal, 556 U.S. at 678, 129 S. Ct. at 1950.

                                             Background

       Fekry Hassan Ismail (“Fekry Ismail”) died on or about September 12, 2017. (Doc. 1 at

¶ 6). Prior to his death, Fekry Ismail had executed a will naming Plaintiff as the personal




       2
         The decisions of the former Fifth Circuit handed down before October 1, 1981, are
binding in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir.
1981) (en banc).
                                                 3
            Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 4 of 23



representative of his estate. (Id. at ¶ 5). Through an attorney, Plaintiff probated the will on October

26, 2017, in the Probate Court of Jefferson County, Alabama. (Id. at ¶ 7). She was appointed

personal representative of the Estate and was granted letters testamentary to administer the Estate.

(Id.). The filed documents stated Plaintiff’s attorney was Brooke A. Everley. (Id. at ¶ 8). The

Estate published a Notice to Creditors in the Alabama Messenger on October 28, 2017, November

4, 2017, and November 11, 2017. (Id. at ¶ 9).

        Sometime around July 2018, APRS sent a letter (the “Letter”) to the Estate.3 (Id. at ¶ 11;

doc. 6-1). The Letter states, in its entirety:

        Dear Estate of FEKRY H ISMAIL,

        We would like to offer our deepest condolences during this time of loss. Thank you
        in advance for attending to this matter. This letter is to confirm or correct location
        information for the person responsible for paying the outstanding bills from the
        decedent’s estate.

        Please have the person who is responsible for paying the outstanding bills from the
        decedent’s estate contact our office. We can be reached toll-free at (888) 806-9074
        for more information.

        Please remember that only the decedent’s estate is liable for any outstanding bills.
        Persons handling the estate and family members are not personally
        responsible for payment of any outstanding bills of the estate and are not
        required to pay individually or with assets owned jointly with the decedent.


        3
          Ordinarily, a court may not consider materials outside the complaint in addressing a
motion for judgment on the pleadings without converting it to a motion for summary judgment.
FED. R. CIV. P. 12(d). However, a court may properly consider a document incorporated by
reference into the complaint in addressing a motion under Rule 12(c), whether or not that document
is actually attached to the complaint. Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir. 2002)
(holding the “incorporation by reference” doctrine applicable to Rule 12(b)(6) motions applies to
Rule 12(c) motions as well). A document is incorporated by reference into the complaint when it
“is (1) central to the plaintiff's claim and (2) undisputed.” Day v. Taylor, 400 F.3d 1272, 1276
(11th Cir. 2005). Here, the Letter forms the sole basis for Ismail’s causes of action and is
extensively referenced in her complaint, so it is central to her claims. And the Letter is undisputed
because Ismail does not challenge its authenticity. See id. Accordingly, the undersigned considers
the Letter without converting the motion.
                                                      4
         Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 5 of 23




       Very Truly Yours,

       AscensionPoint Recovery Services, LLC

       Phone Number: (888) 806-9074
       Reference No.: 3290184

(Doc. 6-1) (emphasis in original).

                                               Analysis

       Ismail’s complaint contains three counts: (1) a state law negligence count, (doc. 1 at ¶¶ 15-

19); (2) a state law recklessness and wantonness count, (id. at ¶¶ 20-24); and (3) a count alleging

violations of the FDCPA, (id. at ¶¶ 25-27). APRS seeks judgment on the pleadings as to all three

claims. Because the disposition of the FDCPA count informs the disposition of the other two

counts, the undersigned analyzes it first.

           A. Count III (FDCPA)

       A plaintiff asserting an FDCPA claim must show “(1) the plaintiff has been the object of

collection activity arising from consumer debt, (2) the defendant is a debt collector as defined by

the FDCPA, and (3) the defendant has engaged in an act or omission prohibited by the FDCPA.”

Buckentin v. SunTrust Mortg. Corp., 928 F. Supp. 2d 1273, 1294 (N.D. Ala. 2013) (quoting Janke

v. Wells Fargo and Co., 805 F. Supp. 2d 1278, 1281 (M.D. Ala. 2011)). At the motion to dismiss

stage, the question is whether a plaintiff has alleged a plausible violation of the FDCPA under the

“least sophisticated consumer” standard. Holzman v. Malcolm S. Gerald & Assocs., Inc., 920 F.3d

1264, 1269 (11th Cir. 2019). The least sophisticated consumer is “presumed to possess a

rudimentary amount of information about the world and a willingness to read a collection notice

with some care.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010)

(citation omitted). The test is objective; “[t]he inquiry is not whether the particular plaintiff-

                                                    5
           Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 6 of 23



consumer was deceived or misled,” Crawford v. LVNV Funding LLC, 758 F.3d 1254, 1258 (11th

Cir. 2014). The objective nature of the test “protect[s] naive consumers, [but it] also prevents

liability for bizarre or idiosyncratic interpretations of collection notices by preserving a quotient

of reasonableness.” LeBlanc, 601 F.3d at 1194 (citation omitted).

   1. Lack of Specificity

       APRS first contends it is entitled to judgment on the pleadings because the complaint does

not identify any particular provision of the FDCPA that APRS allegedly violated. (Doc. 15). The

complaint alleges APRS engaged “in numerous activities” that violate the FDCPA, including

“attempting to collect time barred debt, failing to make disclosures as required by law and

contacting a consumer represented by counsel.” (Doc. 1 at ¶ 26). Ismail contends this is adequate

because she is not required to cite a specific provision of the FDCPA. (Doc. 17 at 7).

       None of the authority either party cites is particularly convincing on this point. Ismail

relies mostly on out-of-circuit law that predates Iqbal and Twombly. (See doc. 17 at 7-8) (citing

Miller v. Knepper & Moga, P.C., No. 99 C 3183, 1999 WL 977079, (N.D. Ill. Oct. 22, 1999);

Hartman v. Meridian Fin. Servs., Inc., 191 F. Supp. 2d 1031 (W.D. Wis. 2002)). For its part,

APRS relies primarily on Birdette v. Capitol One Bank (USA), N.A., No. 12-11640-F, 2012 WL

8319317, (11th Cir. July 25, 2012), an unpublished Eleventh Circuit order denying a plaintiff leave

to proceed in forma pauperis on appeal.4 (Doc. 15 at 6-7). In Birdette, the Eleventh Circuit noted




       4
         APRS also cites two published out-of-circuit decisions for the same proposition. In
Conboy v. AT & T Corp., 241 F.3d 242 (2d Cir. 2001), the plaintiffs argued on appeal that the
complaint could support other FDCPA claims, even though it had specifically identified only a
violation of 15 U.S.C. § 1692e(11) and the parties had proceeded as though that was the only
FDCPA violation. The Second Circuit held any other FDCPA claims were abandoned on appeal
because of the plaintiffs’ admitted failure to raise them in the district court. Id. at 257. This is not

                                                       6
         Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 7 of 23



the plaintiff had “failed to identify which specific provisions or subsections of the FDCPA formed

the basis for his allegations.” Id. at *1. But the Birdette plaintiff’s complaint stated only that the

defendants “engaged in unlawful debt practices.” Id. Here, the complaint is somewhat more

specific; while it does not cite to particular code sections, it does at least identify three ways in

which APRS allegedly violated the FDCPA. Each of those can be traced, with varying degrees of

effort, to an FDCPA provision.

       If the complaint were in fact insufficiently specific as to which FDCPA provisions it

proceeds under, and if its only sin were its lack of specificity, the undersigned would take Ismail

up on her invitation to dismiss the FDCPA claims with leave to amend, (see doc. 17 at 8). See Silva

v. Bieluch, 351 F.3d 1045, 1048-49 (11th Cir. 2003) (noting leave to amend should be granted

where “a more carefully drafted complaint might state a claim upon which relief can be granted”).

But it is unnecessary to decide whether the complaint’s references to conduct prohibited by the

FDCPA, rather than citations to specific provisions, are sufficient; as discussed further below,

Ismail fails to support an FDCPA violation at all. Thus, the complaint would still be subject to

dismissal even assuming it sufficiently identified the FDCPA violations it alleges, and it would be

futile to allow leave to amend. See Cockrell v. Sparks, 510 F.3d 1307, 1310 (11th Cir. 2007).

   2. False, Deceptive, or Misleading Representations Related to Time-Barred Debt

       The complaint indicates, without more, that the “[t]he purported debt [APRS] was

attempting to collect was time-bared under Alabama law.” (Doc. 1 at ¶ 13). Ismail’s complaint




an appeal, so the logic of Conboy does not apply. And Rivera v. Rosenberg & Assocs., LLC, 142
F. Supp. 3d 149, 159 (D.D.C. 2015), simply follows what it believes to be the logic of Birdette and
Conboy, and it is convincing only to the same extent as those cases.

                                                      7
           Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 8 of 23



does not specify what provision of Alabama law creates the time bar, nor how APRS’s alleged

attempt to collect the time-barred debt violates the FDCPA. Ismail’s response to the motion to

dismiss fleshes this out, pointing to Ala. Code § 43-2-350 as the source of the time bar and

contending the Letter violated the prohibition in 15 U.S.C. § 1692e on false, deceptive, or

misleading representations in connection with debt collection because it “implies there are

enforceable outstanding debts Plaintiff is responsible for as the personal representative of the

estate.” (Doc. 17 at 8-10).

       Ala. Code § 43-2-350 provides that

       All claims against the estate of a decedent, other than [claims held by the personal
       representative of the decedent or by an assignee or transferee of the personal
       representative, or in which the personal representative has an interest], whether due
       or to become due, must be presented within six months after the grant of letters, or
       within five months from the date of the first publication of notice, whichever is the
       later to occur, provided however, that any creditor entitled to actual notice as
       prescribed in section 43-2-61 must be allowed 30 days after notice within which to
       present the claim, and if not presented within that time, they are forever barred and
       the payment or allowance thereof is prohibited.

ALA. CODE § 43-2-350(b). The referenced § 43-2-61 requires the personal representative of the

estate to provide actual notice of her appointment, compliant with Ala. Code § 43-2-60,5 “to all

persons, firms, and corporations having claims against the decedent, who are known or who are

reasonably ascertainable by the personal representative within six months from the grant of

letters.” ALA. CODE § 43-2-60, 43-2-61(1). For others, notice by publication is sufficient. ALA.

CODE § 43-2-61(2).




       5
         This provision requires notice of appointment to state “the name of the deceased, the day
on which letters were granted, by what court, stating the county and notifying all persons having
claims against the estate to present the same within the time allowed by law or that the same will
be barred.” ALA. CODE § 43-2-60.
                                                     8
           Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 9 of 23



       Ismail’s statement the debt “was time-barred under Alabama law,” (doc. 1 at ¶ 13), is a

“naked assertion . . . [lacking] factual enhancement,” Twombly, 550 U.S. at 557. The complaint

does not indicate either that (1) Ismail provided actual notice of her appointment to APRS, and it

failed to timely file a claim; or (2) that APRS was not an entity whose claims against Fekry Ismail

were unknown or not reasonably ascertainable, so Ismail was only required to provide notice by

publication (as she in fact did, (see doc. 1 at ¶ 8)) in order to create the time bar to APRS’s ability

to collect debt. In the absence of any facts to support the debt was time-barred under Alabama

law, Ismail’s claim APRS violated the FDCPA by trying to collect a time-barred debt fails.

       Even if the complaint contained factual allegations to support that the debt was time-barred,

though, it does not necessarily follow that the Letter was actionable under the FDCPA. In Holzman

v. Malcolm S. Gerald & Assocs., Inc., 920 F.3d 1264 (11th Cir. April 5, 2019), a case of first

impression in this circuit, the Eleventh Circuit recently discussed the circumstances under which

a communication regarding a time-barred debt violates § 1692e. The court first noted “[t]here is

no question that [§ 1692’s prohibitions on falsely representing ‘the character, amount, or legal

status of any debt’ and threatening ‘any action that cannot legally be taken or that is not intended

to be taken’] prohibit a debt collector from suing or threatening to sue on a time-barred debt, and

federal courts have uniformly so held.” Id. at 1270 (citing Crawford, 758 F.3d at 1259). Joining

several other circuits,6 the Eleventh Circuit held “with regard to a collection letter seeking payment




       6
          Notably, this includes the Seventh Circuit. The Eleventh Circuit stated it was “persuaded
by the reasoning of . . . McMahon [v. LVNV Funding, LLC, 744 F.3d 1010 (7th Cir. 2014)],” a case
Ismail cites for the proposition that “[e]fforts to collect time-barred debts can violate the FDCPA,”
(Doc. 17 at 9).

                                                      9
         Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 10 of 23



on a time-barred debt, an express threat of litigation is not required to state a claim for relief under

§ 1692e so long as one can reasonably infer an implicit threat.” Id. at 1271.

        Ismail cites McCamey v. Capital Mgmt., Servs., LP, No. 5:17-CV-1429-UJH-VEH, 2018

WL 3819828, at *6 (N.D. Ala. Aug. 10, 2018), for the proposition that “[i]t is objectively

reasonable for [the least sophisticated] consumer, upon receiving a letter with ‘settlement offer’ to

start wondering about legal exposure,” and states it was objectively reasonable for her to do the

same when confronted with the Letter. If Ismail interpreted the Letter as an offer to settle time-

barred debt or risk litigation, this was the sort of idiosyncratic interpretation that fails to meet the

least sophisticated consumer standard. The Letter is a far cry from the type of communication in

McCamey (which made explicit offers to settle time-barred debt, see 2018 WL 3819828 at *1), or

any other communication courts have found could support an FLSA violation. The Letter makes

a single request: that the Estate “have the person who is responsible for paying the outstanding

bills from the decedent’s estate contact” APRS, (doc. 6-1). It does not state or suggest there are

steps Ismail or the Estate could take to “resolve” or “settle” debt, see Holzman, 920 F.3d at 1272.

In fact, it does not reference any specific debt owed by the Estate (for good reason, as discussed

below). It does not warn of any consequences or threaten litigation for failure to make a timely

payment. Id. It does not provide a deadline for compliance. The Letter does not even suggest any

action if the Estate fails to identify the person handling its debts. To the extent Ismail argues the

Letter made her “start wondering about legal exposure,” by informing her, as she axiomatically

states, that “the estate is responsible for paying the outstanding bills of the Estate,” (doc. 17 at 10),

it was unreasonable for her to do so.

        The undersigned finds that, as a matter of law, the least sophisticated consumer could not

have interpreted the Letter as a threat to collect a time-barred debt through litigation. Accordingly,
                                                       10
           Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 11 of 23



Ismail’s claim the letter was false, deceptive, or misleading on that basis fails, and APRS is due

judgment on the pleadings as to that claim.

   3. Failure to Make Required Disclosures7

       Ismail contends APRS violated the FDCPA by failing to disclose it was a debt collector

and that any information obtained would be used for the purpose of debt collection. (Doc. 17 at

10). This, she says, violates 15 U.S.C. § 1692e(11), which states:

       The failure to disclose in the initial written communication with the consumer and,
       in addition, if the initial communication with the consumer is oral, in that initial
       oral communication, that the debt collector is attempting to collect a debt and that
       any information obtained will be used for that purpose, and the failure to disclose
       in subsequent communications that the communication is from a debt collector,
       except that this paragraph shall not apply to a formal pleading made in connection
       with a legal action.

The FDCPA generally defines “communication” to mean “the conveying of information regarding

a debt directly or indirectly to any person through any medium,” 15 U.S.C. § 1692a(2), and




       7
          Ismail’s response to this section argues she has standing to bring an action based on an
FDCPA violation due to her status as the personal representative of the Estate. (Doc. 17 at 10-11).
To support this, she points to Riveria v. MAB Collections, Inc., 682 F. Supp. 174 (W.D.N.Y. 1988),
which she quotes for the proposition that an administratrix of an estate has standing to sue for
violations of the FDCPA. (Id.). But APRS does not challenge her standing to bring suit for a
violation of the FDCPA—at least, not on behalf of the Estate. As for Ismail’s standing to bring
individual claims, APRS’s reply distinguishes Riveria (and another case Ismail cites for the same
proposition) because neither case involved individual claims. (Doc. 18 at 6). This is not a
meaningful distinction, because the FDCPA’s liability provision provides that “any debt collector
who fails to comply with any provision of this subchapter with respect to any person is liable to
such person.” 15 U.S.C. § 1692k(a) (emphasis added). “The phrase ‘with respect to any person’
is expansive and is properly understood to encompass all persons.” Miljkovic v. Shafritz & Dinkin,
P.A., 791 F.3d 1291, 1302 (11th Cir. 2015). In other words, Ismail has standing to assert individual
claims as long as there is an identifiable FDCPA violation, regardless of whether she herself is a
“consumer” under the statute. Id. Since the undersigned concludes the complaint does not
plausibly allege an FDCPA violation at all, however, it is unnecessary to discuss Ismail’s standing
to assert claims on her own behalf.
                                                     11
        Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 12 of 23



“consumer” as “any natural person obligated or allegedly obligated to pay any debt,” 15 U.S.C.

§ 1692a(3).

       APRS contends the Letter does not fit under § 1692e(11) because it does not convey

information about a debt (and is thus not a “communication”), and it was not sent to a “consumer”

because the Estate is not a natural person. (Doc. 15 at 9). Instead, APRS says the letter was a

permissible location communication directed to a party other than the consumer, and as such it is

governed by the requirements of § 1692b. (Id. at 10). That provision states:

       Any debt collector communicating with any person other than the consumer for the
       purpose of acquiring location information about the consumer shall—

       (1) identify himself, state that he is confirming or correcting location information
       concerning the consumer, and, only if expressly requested, identify his employer;

       (2) not state that such consumer owes any debt;

       (3) not communicate with any such person more than once unless requested to do
       so by such person or unless the debt collector reasonably believes that the earlier
       response of such person is erroneous or incomplete and that such person now has
       correct or complete location information;

       (4) not communicate by post card;

       (5) not use any language or symbol on any envelope or in the contents of any
       communication effected by the mails or telegram that indicates that the debt
       collector is in the debt collection business or that the communication relates to the
       collection of a debt; and

       (6) after the debt collector knows the consumer is represented by an attorney with
       regard to the subject debt and has knowledge of, or can readily ascertain, such
       attorney's name and address, not communicate with any person other than that
       attorney, unless the attorney fails to respond within a reasonable period of time to
       communication from the debt collector.

15 U.S.C. § 1692b.

       Additionally, APRS relies on the Federal Trade Commission’s Statement of Policy

Regarding Communications in Connection With the Collection of Decedents' Debts, 76 FR 44915-
                                                    12
           Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 13 of 23



01, 2011 WL 309977. That policy states that, because “letters addressed to the estate or an

unnamed administrator or executor (legal terms with which many consumers are unfamiliar) often

are opened by individuals who do so in an effort to help out, but who lack the authority to pay the

decedent's debts from the estate's assets[,] a communication addressed to the decedent's estate, or

an unnamed executor or administrator, is a location communication” subject to all the requirements

of § 1692b. Although the FTC’s opinion is nonbinding, the Supreme Court has stated its

“judgment is to be given great weight by reviewing courts.” F.T.C. v. Colgate-Palmolive Co., 380

U.S. 374, 385 (1965).

       Consistent with APRS’s contention, the Letter conforms to the § 1692b location

communication requirements. First, the Letter is intended for someone other than the consumer,

Fekry Ismail: specifically, the Estate. It identifies APRS and states that its purpose is to collect

location information about “the person responsible for paying the outstanding bills from the

decedent’s estate.” 8 (Doc. 6-1). It does not state Fekry Ismail owes any debts. There is no

indication the letter runs afoul of the prohibitions in § 1692b(3)-(6).9

       Ismail argues that the Letter cannot be a location communication because it was not

intended for a third party. (Doc. 17 at 12). To the extent this is based on Ismail’s repeated

contention that the Letter was sent directly to her, (see doc. 1 at ¶¶ 11 & 12; doc. 17 at 2, 3, 5, 10,

12, 14), this is at odds with the Letter itself, which was addressed and sent to “the Estate of Fekry



       8
           In its policy statement, the FTC “caution[ed] collectors using the term ‘outstanding bills’
that stating or implying in other ways that the decedent was delinquent on those bills” would
violate the FDCPA. 2011 WL 309977. Although the letter in this case uses the term “outstanding
bills,” it neither states nor implies that Fekry Ismail was delinquent on them.
         9
           The undersigned’s conclusion that the letter does not represent a communication with a
consumer represented by counsel (and thus whether the letter violates § 1692b(6)) is discussed
separately below. See Section III.A.4.
                                                       13
        Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 14 of 23



H. Ismail.” (See doc. 6-1). Given that the Letter “contradict[s] the general and conclusory

allegations of the complaint,” it, and not the complaint’s allegations, governs. Infante v. Bank of

Am. Corp., 468 F. App'x 918, 921 (11th Cir. 2012) (citing Crenshaw v. Lister, 556 F.3d 1283,

1292 (11th Cir. 2009)). Even though she is the Estate’s personal representative, Ismail is not

identical with the Estate; instead, she is a fiduciary acting on its behalf. See ALA. CODE § 43-2-

833. And, as a matter of logic, Ismail’s contention the Estate itself is the same as the consumer,

(doc. 17 at 12), falls apart; someone other than Fekry Ismail (i.e., the personal representative)

necessarily must act on behalf of his estate, so a communication with the Estate itself necessarily

requires a response from a “person other than the consumer,” 15 U.S.C. § 1692b. Further, although

it is not binding, the FTC’s statement explicitly confirms its understanding that a communication

addressed to a decedent’s estate attempting to ascertain the person with the authority to pay the

debts of the Estate is a location communication if it otherwise meets the criteria of § 1692b. See

2011 WL 309977. It is impossible (and Ismail does not try) to square Ismail’s argument a

communication addressed to a decedent’s estate is definitionally not a location communication

with the FTC’s understanding that some communications with a decedent’s estate are location

communications.

       Ismail contends Edwards v. Niagara Credit Sols., Inc., 584 F.3d 1350 (11th Cir. 2009),

supports her claim through its holding “phone messages to consumers referencing an ‘important

matter’ or similar language can be sufficient to constitute a ‘communication’ under the FDCPA.”

(Doc. 17 at 11). Edwards concerned a collection agency’s practice of leaving answering machine

messages that, among other things, identified the debtor by name and asked the debtor to call back

about an “important matter,” deliberately leaving out that the message was from a debt collector

in what the collection agency argued was an attempt to avoid violating other portions of the
                                                    14
        Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 15 of 23



FDCPA. Id. at 1351. The district court concluded those messages violated § 1692e(11), and the

debt collector did not challenge that conclusion on appeal.         Id. at 1352.    But Edwards is

distinguishable from this case because the communication at issue there was with the debtor, who

is clearly a “consumer” under § 1692a(3). Ismail also references Sparks v. Phillips & Cohen

Associates, Ltd., 641 F. Supp. 2d 1234 (S.D. Ala. 2008), but the court in that case did not address

whether the only contact analogous to the APRS letter—a telephone call to the decedent’s former

residence to inquire “who was handling [the decedent’s] final affairs and whether there was a

representative of the estate,” id. at 1238—was a collection communication. Instead, it held that

factual issues precluded summary judgment as to whether a number of subsequent contacts

between a representative of the debt collector and various other parties (e.g., the person handling

the debtor’s estate, that person’s employer (an attorney not involved with the probate of the estate),

and the employer’s fifteen-year-old daughter), all of which referenced the decedent’s debts or

could reasonably be construed as applying pressure on the person handling the debtor’s estate,

were communications made “in connection with the collection of a debt” under the FDCPA as a

general matter. Id. at 1244-45. None of these subsequent contacts are analogous to the Letter.

       The only case Ismail cites that addresses location communications is Chatman v. GC

Servs., LP, 57 F. Supp. 3d 560 (D.S.C. 2014), (doc. 17 at 12), which is not binding on this court

and, in any event, does not support Ismail’s claim. Chatman stands for roughly the same

proposition as the unchallenged contention in the district court in Edwards—i.e., that voicemail

messages left for the debtor could violate the § 1692e(11) disclosure requirement even if they did

not reference debts specifically. Id. at 568. Chatman also concluded those messages could not be

location communications because the debt collector “intended to and did reach” the consumer with

the messages, so they could not contend the messages were communications for a “person other
                                                     15
        Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 16 of 23



than the consumer.” Id. at 569. As explained above, Chatman’s rationale is not applicable to this

case because the Letter was “intended to and did reach” the Estate, not Fekry Ismail.

       Since Ismail has not plausibly alleged that APRS failed to make the disclosures required

by § 1692e(11), APRS is entitled to judgment on the pleadings on this claim.

   4. Communication with a Represented Consumer

       The complaint’s last alleged FDCPA violation is that APRS communicated with the Estate

directly, despite the fact that Ismail, as the Estate’s personal representative, was represented by an

attorney. (Doc. 1 at ¶¶ 11 & 26).

       The FDCPA prohibits a debt collector from “communicat[ing] with a consumer in

connection with the collection of any debt . . . if the debt collector knows the consumer is

represented by an attorney with respect to such debt and has knowledge of, or can readily ascertain,

such attorney's name and address, unless the attorney fails to respond within a reasonable period

of time to a communication from the debt collector or unless the attorney consents to direct

communication with the consumer . . . .” 15 U.S.C. § 1692c(a)(2). Consistent with the express

statutory language, a debt collector must have actual knowledge the consumer is represented in

order to violate this section. Gustin v. Allied Interstate LLC, No. 2:11-CV-03795-JEO, 2014 WL

1923735, at *4 (N.D. Ala. May 13, 2014); Bacelli v. MFP, Inc., 729 F. Supp. 2d 1328, 1334 (M.D.

Fla. 2010). Accord Schmitt v. FMA All., 398 F.3d 995, 997 (8th Cir. 2005); Randolph v. IMBS,

Inc., 368 F.3d 726, 729 (7th Cir. 2004). Unlike § 1692e, § 1692c does not rely on the § 1692a(2)

definition for “consumer.” Instead, it contains its own more expansive definition. Miljkovic, 791

F.3d at 1295 n.1. For the purposes of § 1692c, a consumer includes “the consumer’s spouse, parent

(if the consumer is a minor), guardian, executor, or administrator.” 15 U.S.C. § 1692c(d).



                                                     16
          Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 17 of 23



         The only allegations in the complaint to support a violation of § 1692c are (1) probate

documents “stated that the attorney for the petitioner/plaintiff was Brooke A. Everley, Esq.,” (doc.

1 at ¶ 8); and (2) APRS’s collection efforts “included written communications directly to the

Plaintiff even though [APRS] knew or should have known Plaintiff was represented by counsel,”

(id. at ¶ 11). First, as discussed above, the conclusory assertion that the Letter was sent “directly

to the Plaintiff” is belied by the Letter itself. What is left is a communication with the Estate,

which, even under the more expansive § 1692c(d) definition, is not a “consumer.”10 Since the

Estate is not a “consumer,” APRS did not did not violate § 1692c by sending the Letter.

         Second, even if the Estate were identical with Ismail in her capacity as the Estate’s personal

representative such that the Estate could be considered a “consumer,” there are no non-conclusory

allegations in the complaint to support APRS’s actual knowledge that Ismail was represented by

an attorney. Instead, the allegation that probate documents identify Ismail’s attorney, (doc. 1 at

¶ 8), could support at most the inference that APRS ought to have known of Ismail’s counsel, had

APRS checked probate filings. But constructive knowledge is insufficient to support liability

under § 1692c, Gustin, 2014 WL 1923735 at *4, so this inference cannot save Ismail’s claim. And

the court is not required to credit as true Ismail’s conclusory assertion that APRS knew she was

represented by counsel when there are no underlying facts to bolster it. See Iqbal, 556 U.S. at

678.11



         10
            Although it is conceivable that a communication addressed to a decedent’s estate could
in reality, be a communication with one of the natural persons identified in § 1692c(d), there is no
allegation in the complaint that could support that inference in this case.
         11
            Ismail’s allegations about APRS’s knowledge actually parallel the allegations the
Supreme Court found wanting in Iqbal. See 556 U.S. at 680–81 (holding statements that
government officials “knew of, condoned, and willfully and maliciously agreed to subject” a

                                                      17
         Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 18 of 23



         Finally, a comparison of the pleadings shows that there is no genuine factual dispute as to

whether APRS knew the Letter was a communication with a represented party. In its answer,

APRS denies it knew Ismail had retained counsel at the time it sent the Letter and states it only

discovered that fact just before the lawsuit was filed. (Doc. 6 at ¶ 11; doc. 15 at 11-12). Ismail

argues she cannot respond to the latter part of this contention because she does not know how

APRS gained this knowledge, which she says creates a question of fact that precludes judgment

on the pleadings. (Doc. 17 at 14). But it is immaterial precisely when and how APRS found out

that Ismail had retained counsel after it sent the Letter, so long as it did not have that actual

knowledge at the time it sent the Letter. Since the complaint’s conclusory allegation APRS knew

Ismail was represented by counsel is not entitled to the assumption of truth, there is no actual

conflict between the complaint and the answer as to that fact. See Iqbal, 556 U.S. at 678; Stanton,

239 F.2d at 106 (on a motion for judgment on the pleadings, the allegations in the answer are taken

as true to the extent they do not conflict with the allegations in the complaint, which are taken as

true).

         The complaint cannot support a violation of § 1692c(a)(2). Accordingly, APRS is entitled

to judgment on the pleadings on this last FDCPA claim.

            B. Counts I (Negligence) and II (Recklessness and Wantonness)

         Finally, as to the first and second counts of the complaint, APRS contends Ismail has failed

to plead the elements necessary for negligence or wantonness. (Doc. 15 at 12-13).




detainee to harsh conditions of confinement were “bare assertions” that “are conclusory and not
entitled to be assumed true”).
                                                 18
        Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 19 of 23



   1. Negligence

       Under Alabama law, a plaintiff alleging negligence must show “(1) a duty to a foreseeable

plaintiff; (2) breach of that duty; (3) proximate causation; and (4) damage or injury.” Standifer v.

Best Buy Stores, L.P., 364 F. Supp. 3d 1286, 1303 (N.D. Ala. 2019) (quoting Martin v. Arnold,

643 So. 2d 564, 567 (Ala. 1994)).

       As to the negligence count, the complaint states APRS “knew or should have known the

conduct set forth herein which was directed at and visited upon Plaintiff,” (doc. 1 at ¶ 16); “knew

or should have known that said conduct was improper,” (id. at ¶ 17); and “negligently failed to

prevent and/or participated in improper collection activities,” (id. at ¶ 18). This caused Ismail to

suffer “mental anguish and related physical damage.” (Id. at ¶ 19).

       Ismail’s argument here is that APRS was negligent by “fail[ing] to collect the debt in

accordance with Alabama probate laws,” which she says take the form of “attempt[ing] to collect

the debt after it was time-bared, fail[ing] to include the required disclosures, and fail[ing] to

communicate with Plaintiff’s counsel,” (doc. 17 at 16); in other words, all the same actions she

says violate the FDCPA. What Ismail does not show is a duty owed to her (or to the Estate) by

APRS independent of the FDCPA. Thus, although Ismail casts it as an ordinary negligence claim,

she appears to be operating under a negligence per se framework. See Winberry v. United

Collection Bureau, Inc., 697 F. Supp. 2d 1279, 1294 (M.D. Ala. 2010) (finding negligence and

negligence per se claims essentially identical when both were “founded on the FDCPA statutory

duty”). To succeed on a negligence per se claim, a plaintiff must demonstrate “(1) that the statute

the defendant is charged with violating was enacted to protect a class of persons to which the

plaintiff belonged; (2) that the plaintiff's injury was the kind of injury contemplated by the statute;

(3) that the defendant violated the statute; and (4) that the defendant's violation of the statute
                                                      19
        Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 20 of 23



proximately caused the plaintiff's injury.” Id. at 1293 (citing Dickinson v. Land Developers

Constr. Co., 882 So. 2d 291, 302 (Ala. 2003)).

       Ismail’s complaint is insufficient to state a negligence per se claim. First, although

Alabama state courts do not appear to have addressed the issue, multiple federal district courts in

Alabama (including this court) have held that Alabama law does not recognize a negligence claim

founded on debt collection efforts under the FDCPA at all. Winberry, 697 F. Supp. 2d at 1294;

Patterson v. Ad Astra Recovery Serv., No. 2:17-CV-01569-SGC, 2018 WL 6181175, at *4 (N.D.

Ala. Nov. 27, 2018); Thompson v. Resurgent Capital Servs., L.P., No. 2:12-CV-01018-JEO, 2015

WL 1486974, at *26 (N.D. Ala. Mar. 31, 2015), order clarified, No. 2:12-CV-01018-JEO, 2015

WL 12681653 (N.D. Ala. July 17, 2015). Second, as stated above, Ismail’s complaint does not

support that APRS violated the FDCPA at all such that she could satisfy the third element.12

       Ismail points to a number of cases she says supports negligence claims “aris[ing] from debt

collection scenarios.” (Doc. 17 at 14-15). Ismail’s characterization is both broad and vague, which

makes sense given that a review of the cited cases shows that none approaches the facts or legal

issues in this case. In Raley v. Bank of Am., N.A., No. 2:14-CV-857-WMA, 2014 WL 6684906, at

*4 (N.D. Ala. Nov. 25, 2014), the court remanded the case to state court, but stated in dicta that

reporting to the IRS that debt the plaintiff did not in fact owe could plausibly support a negligence

claim. It premised its reasoning on the foreseeability of harm to plaintiff (“the key factor” in

determining whether a specific duty exists at common law, Smitherman v. McCafferty, 622 So. 2d

322, 324 (Ala. 1993)), which it noted was “evident, since [the plaintiff’s] tax liability would almost




       12
         Considering Ismail’s claim as a garden-variety negligence claim, she cannot show APRS
breached a duty owed to her for the same reason.
                                                  20
         Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 21 of 23



certainly increase” due to the misreported debt. Id. By contrast, Ismail points to no foreseeable

harm here from receiving the Letter, nor is harm evidently foreseeable.               In Howard v.

CitiMortgage, Inc., No. 1:13CV543-KS-MTP, 2014 WL 6802550, at *10 (S.D. Miss. Dec. 2,

2014), an unpublished, out-of-circuit case, the court found that Mississippi law supported

negligence claims premised on the same facts that could support a breach-of-contract claim for the

creation of an escrow account in contravention of loan documents between the parties. Howard is

far afield from this case, but even if it were factually similar, Alabama law is at odds with

Mississippi law on this point. See Vines v. Crescent Transit Co., 85 So.2d 436, 440 (Ala. 1956)

(“a negligent failure to perform a contract . . . is but a breach of the contract”). Although Alves v.

Verizon, No. CIV.08-3196 WHW, 2010 WL 2989988, at *11 (D.N.J. July 27, 2010), contained

both FDCPA claims and negligence claims, the negligence claims did not relate to debt collection

at all; instead, the plaintiff claimed the defendant “negligently intertwined two phone accounts into

the same phone number, causing undo [sic] charges to Plaintiff.” In Narramore v. HSBC Bank

USA, N.A., No. 09-CV-635-TUC-CKJ, 2010 WL 2732815, at *8 (D. Ariz. July 7, 2010), the court

found a “very narrow” duty under Arizona law for a lender to disclose the amount of monthly loan

payments due; Ismail does not indicate how this deliberately limited holding analogizes to a

dissimilar duty under Alabama law. And in Johnson v. Citimortgage, Inc., 351 F. Supp. 2d 1368,

1378-79 (N.D. Ga. 2004), the court found Georgia law potentially supported a claim for negligent

loan servicing. To the extent Johnson could be analogized to this context, the Alabama Supreme

Court has explicitly held the opposite. U.S. Bank Nat. Ass'n v. Shepherd, 202 So. 3d 302, 314 (Ala.

2015).

         With neither a plausible rationale for actionable negligence for an FDCPA violation under

Alabama law nor, even if such a rationale existed, an FDCPA violation to support such a claim,
                                                     21
         Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 22 of 23



Ismail’s negligence claim cannot survive. APRS is entitled to judgment on the pleadings on that

claim.

   2. Wantonness

         Wantonness under Alabama law is the “conscious doing of some act or the omission of

some duty while knowing of the existing conditions and being conscious that, from doing or

omitting to do an act, injury will likely or probably result.” Ex parte Essary, 992 So. 2d 5, 9 (Ala.

2007) (citation omitted) (emphasis in original). The Alabama Supreme Court has emphasized that

“[w]antonness is not merely a higher degree of culpability than negligence. Negligence and

wantonness, plainly and simply, are qualitatively different tort concepts of actionable

culpability.” Tolbert v. Tolbert, 903 So.2d 103, 114 (Ala. 2004).

         Ismail’s allegations as to her wantonness count are identical to those of her negligence

count, simply replacing “negligently failed to prevent and/or participated in improper collection

activities” with “recklessly and wantonly failed to prevent and/or participated in improper

collection activities.” (Doc. 1 at ¶¶ 21-23). In other words, Ismail again points to APRS’s alleged

FDCPA violations to support her wantonness claim. Wantonness per se does not appear to be a

recognized tort under Alabama law. See McCutchen v. Valley Home, Inc., 100 F. Supp. 3d 1235,

1240-41 (N.D. Ala. 2015) (collecting Alabama cases that briefly mention the concept of a

wantonness per se claim, but ultimately finding no Alabama case affirming its validity as a cause

of action). But even if Ismail could proceed on a wantonness per se theory (or a wantonness theory

premised on a duty parallel to an FDCPA duty), the complaint does not support APRS’s knowledge

or consciousness of probable injury. Ismail argues the court should infer a culpable mental state

from her speculation that “APRS had a financial incentive to take shortcuts in collecting the debt

from the Estate via informal means” and, as such, failed to expend the “time and resources to
                                                     22
        Case 2:18-cv-01345-JHE Document 24 Filed 11/12/19 Page 23 of 23



property [sic] train employees in communicating with consumers and communicating with third

parties.” (Doc. 17 at 16). Aside from the fact that Ismail does not rely on any facts from the

complaint to bolster this, at its root, her argument is just another way of stating the court should

infer that APRS intentionally violated the FDCPA. Since the complaint does not support an

FCDPA violation in the first place, Ismail’s suggested inference is unwarranted. APRS is due

judgment on the pleadings on Ismail’s wantonness claim.

                                             Conclusion

       For the reasons stated above, APRS’s motion for judgment on the pleadings, (doc. 15), is

GRANTED. A separate order will be entered.

       DONE this 12th day of November, 2019.



                                              _______________________________
                                              JOHN H. ENGLAND, III
                                              UNITED STATES MAGISTRATE JUDGE




                                                    23
